Metcalf, J.
We are of opinion that the statement of Tompkins, town clerk of Little Compton, was rightly admitted in evidence against the defendant, under the imposed restriction that it was competent evidence of Job Terry’s declarations, and of nothing more. And we are also of opinion that his acts and declarations, which the defendant offered in evidence, should have been admitted. The case of Ward v. Oxford, 8 Pick. 476, shows that Terry’s describing himself, in his will, in April 1861, as of Little Compton, was admissible in the defendant’s favor. That act, and his declarations, made in Freetown and Fall *216River, in October and September 1860, were proper for the consideration of the jury, on the question of his subsequent domicil on the 1st of May 1861. Thorndike v. Boston, 1 Met. 242. Kilburn v. Bennett, 3 Met. 199. Salem v. Lynn, 13 Met. 545, Gorham v. Canton, 5 Greenl. 266. Exceptions sustained.